Citation Nr: 0610171	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-30 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
psychiatric disability and if so whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from June 1963 to April 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision rendered by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  In August 1990, the Board issued a decision denying 
service connection for a psychiatric disorder.  

2.  Evidence received since the Board decision includes 
evidence that is not cumulative or redundant of the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for psychiatric disability has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

A personality disorder is not a disease or injury for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

In the present case, service connection for psychiatric 
disability was denied by the Board in 1990 on the basis that 
the veteran's symptoms in service were due to a personality 
disorder and an acquired psychiatric disorder was not present 
in service or currently.  

Additional evidence has been associated with the claims 
folder since the 1990 decision.  Of particular note are VA 
and private medical records showing treatment for bipolar 
disorder.  This medical evidence showing that the veteran has 
an acquired psychiatric disorder is not cumulative nor 
redundant of the evidence previously of record.  Moreover, 
this evidence relates to an unestablished fact (the presence 
of a current disability) necessary to substantiate the claim.  
Moreover, when considered in light of the evidence previously 
of record showing that the veteran manifested psychiatric 
symptoms during and subsequent to service, it raises a 
reasonable possibility of substantiating the claim.  
Therefore, the Board finds that it is new and material and 
reopening of the claim is in order.  


ORDER

New and material evidence having been submitted, reopening of 
the claim for entitlement to service connection for 
psychiatric disability is granted.


REMAND

The Board has determined that further evidentiary development 
is warranted before the Board addresses the merits of the 
reopened claim.  

As noted above, the veteran presently has a current acquired 
psychiatric disorder that he contends originated during 
active duty.  In light of the veteran's inservice psychiatric 
complaints, the Board is of the opinion that an examination 
would be probative in ascertaining the etiology of any 
currently present acquired psychiatric disorders.  

In addition, while this case is in remand status, the 
originating agency should ensure that all notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) is 
provided.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, DC, for the following 
actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), in 
accordance with Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

2.  The RO or the AMC should undertake 
any indicated record development.

3.  Then, the RO or the AMC should make 
arrangements for the veteran to be 
afforded a VA psychiatric examination to 
determine the etiology of all currently 
present acquired psychiatric disorders.  
The claims folders must be made available 
to and reviewed by the examiner.  

The examiner should identify all 
currently present psychiatric disorders.  
For each acquired disorder identified, 
the examiner should proffer an opinion as 
to whether there is a 50 percent or 
better probability that the disorder 
originated during the veteran's military 
service or is otherwise etiologically 
related to service.  

The examiner must provide the supporting 
rationale for each opinion expressed.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate the issue on appeal based on a 
de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals





 Department of Veterans Affairs


